Judgment and order affirmed, with costs. Mo opinion. Thomas, Rich and Stapleton, JJ., concurred. Burr, J., dissented on the ground that the fact (essential to plaintiff’s recovery) that one of defendant’s employees removed the lashing is made to rest upon inference only. Probably that was a fact; but if so, defendant should have been allowed to prove that deceased knew of this fact. If he did, he either assumed the risk or was guilty of contributory negligence, or both. The importance of this is apparent when we consider the court’s charge at folios 243-246. Also on the ground that defendant should have been allowed to cross-examine the witness Grace freely, with whom Jenks, P. J., concurred.